—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Although the determination finding petitioner guilty of violating the prison disciplinary rule which prohibits demonstrations has been administratively reversed, rendering such issue moot (see, Matter of Sharief v Leonardo, 186 AD2d 932), there is no indication that the determination was expunged from petitioner’s record. Inasmuch as petitioner may be aggrieved by an inaccurate disciplinary record (see, Matter of Nelson v Coughlin, 148 AD2d 779, 780), any reference to the determination should be expunged from petitioner’s disciplinary record.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is modified, without costs, by directing that respondents expunge all references to this proceeding from petitioner’s files, and, as so modified, confirmed.